Per Curiam. A petition was filed in the county court by Mrs. Irwin, praying the court to make an order requiring the administrator of her deceased husband to deliver to her certain stocks and moneys in his hands, to which she claimed to be entitled under the will of the said Robert Irwin. The county court on the hearing of the cause refused the order, from which she appealed to the circuit court, where the order of the county court was affirmed, from which latter judgment she appeals to this court. There is no bill of exceptions in the record, and we must presume, nothing appearing to the contrary, that the evidence before the court justified its action: John C. Choate v. Mark Hathaway, 73 Ill. 518. The judgment of the circuit court is affirmed. Judgment affirmed.